                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION


MICHELE PALMER PARKS,                       )
              Plaintiff,                    )
                                            )             JUDGMENT
v.                                          )
                                            )             No. 5:18-CV-38-H
1P9 MF Glen LLC, Madison Hunters            )
Glen, Joe Mullen and Dominque               )
Bartilini,                                  )
                  Defendants.               )



Decision by Court.
This case came before the Honorable Malcolm J. Howard, Senior United States
District Judge for consideration.

IT IS ORDERED, ADJUDGED AND DECREED the court adopts the recommendation
of the magistrate judge as its own and for the reasons stated therein, plaintiff’s complaint
is dismissed. The Clerk is directed to close this case.


This Judgment Filed and Entered on October 23, 2018, w ith service on:

Michele Palmer Parks                               (via US mail)
1712 Crossroads Arbor Way
#203
Raleigh, NC 27606



October 23, 2018                                   PETER A. MOORE, JR., CLERK
                                                   /s/ Lisa W. Lee
                                                   (By): Lisa W. Lee, Deputy Clerk
